In an action to recover damages for personal injuries, the appeal is from an order entered July 7, 1958 which (1) granted respondent’s motion for reargument and upon reargument granted appellant’s motion to dismiss the complaint for failure to diligently prosecute unless respondent place the action on the calendar for the next available term, and (2) vacated an order entered May 8,1958 dismissing the complaint, upon the filing of a note of issue for the next available term. Order affirmed, without costs. No opinion. Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.